 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL OROZCO,                                          1:18-cv-01680-LJO-GSA- (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    MICHAEL TERRY, et al.,                                  (Document# 15)

15                        Defendants.
16

17           On June 26, 2019, plaintiff filed a motion seeking the appointment of counsel. Plaintiff
18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff
20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern
21   District of Iowa, 490 U.S. 296, 298, 109 S. Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
                                                          1
 1          In the present case, the court does not find the required exceptional circumstances.

 2   Plaintiff argues that he is a layman who cannot properly respond to the court. This does not make

 3   plaintiff’s case exceptional under the law. The court finds that this case is unlikely to succeed on

 4   the merits and in fact, findings and recommendations to dismiss this case for failure to state a

 5   claim are pending. Moreover, the court finds that plaintiff is able to adequately articulate his

 6   claims for an improper transfer and violation of his religious rights, which are not complex. Id.

 7          For the foregoing reasons, plaintiff=s motion for the appointment of counsel is HEREBY

 8   DENIED, without prejudice.

 9
     IT IS SO ORDERED.
10

11      Dated:     July 2, 2019                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
